Citation Nr: 0015606	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-19 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella, status post medial 
meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana.  During the pendency of the appeal, the claims 
folder was transferred to the Chicago, Illinois Regional 
Office (RO).  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected right knee disability is 
manifested primarily by pain and 3/4 to 1 inch of atrophy in 
the right quadriceps muscle.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia of the right patella, status post medial 
meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40-
4.42, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased rating for his service-
connected right knee disability.  As a preliminary matter, 
the Board finds that the veteran's claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim). 
Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  Where, 
as here entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

The service-connected right knee disability is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 
10 percent rating is warranted for impairment of the knee 
manifested by slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.

After reviewing the record, the Board is of the opinion that 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 are also 
potentially applicable in evaluating the veteran's right knee 
disability.  A 10 percent rating is warranted when flexion of 
the knee is limited to 45 degrees or extension is limited to 
10 degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees or extension is limited to 15 degrees.  
A 30 percent evaluation is warranted when flexion is limited 
to 15 degrees or extension is limited to 20 degrees.  A 40 
percent evaluation is warranted when extension is limited to 
30 degrees, and a 50 percent rating is warranted when 
extension is limited to 45 degrees.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  

This appeal stems from the denial of a reopened increased 
rating claim received on September 29, 1993.  Clinical 
records as to the veteran's disability status within one year 
prior to receipt of the claim are not of record.  Clinical 
reports of record show that on several occasions from April 
1994 to February 2000 the veteran was treated by VA for his 
service-connected right knee disability.  The reported 
complaints were right knee pain, swelling and clicking.  He 
was prescribed Motrin.  The clinical reports of record also 
show that in August 1997, the veteran underwent a VA 
examination to determine the extent of his service-connected 
right knee disability.  The primary manifestations have 
consistently included complaints of pain and 3/4 to 1 inch of 
atrophy of the right quadriceps as compared to the left.  
Although the veteran reported movement from side to side 
during the VA examination, the preponderance of the objective 
evidence, is negative for instability.  Indeed, during a June 
1998 VA orthopedic consultation, the knee was reportedly 
stable.  Moreover, the preponderance of the recent evidence 
is negative for a limp, deformity, crepitus, swelling, or 
limitation of motion of the right knee.  In fact, during the 
VA examination the veteran demonstrated right knee flexion of 
140 degrees, and about 5 degrees of hyperextension, albeit 
with pain.  38 C.F.R. § 4.71.  He has been noted to have a 
normal gait.  Finally, there is no evidence that the right 
knee disability causes a lack of normal endurance; flare-ups; 
weakened movement; excess fatigability, or incoordination.  
Such findings reflect no more than the criteria for a 10 
percent schedular rating for the veteran's right knee 
disability.  Accordingly, the appeal is denied.

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
his service-connected right knee disability; however, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  In essence, the record shows that the manifestations 
of that disability are those contemplated by the current 
evaluation. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension purposes for a rating outside the 
regular schedular criteria.


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella, status post medial 
meniscectomy, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

